internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 3-plr-107938-99 date date legend a x y z sec_1 sec_2 exchange date a b p1 dear this letter responds to your letter dated date submitted on behalf of a requesting rulings under sec_1362 and sec_1375 of the internal_revenue_code facts plr-107938-99 a is an s_corporation with subchapter_c accumulated_earnings_and_profits that is in the business of maintaining servicing and operating an office building that it owns directly p1 a performs a number of services with respect to p1 either through direct on-site personnel through sec_1 and sec_2 or through other outside independent contracting firms services provided by a include but are not limited to the following common area maintenance tenant in-line maintenance food court maintenance cooling and heating systems service and maintenance daily inspection of premises energy management on-call 24-hour staff processing tenant requests and concerns refuse management remodeling safety inspections security personnel sprinkler system maintenance for fire prevention janitorial services plumbing and electrical services tenant amenities both seasonal and daily staffing and personnel services to tenants structural maintenance water and sewage services and other related leasing management and administrative services a incurs various costs in its leasing businesses for the taxable_year ending date a collected approximately dollar_figurea in gross revenue and incurred approximately dollar_figureb in relevant operating_expenses in the rental business from time to time a has invested or will invest either directly or indirectly through a general_partnership or limited_liability_company in certain publicly traded limited_partnerships ptps primarily engaged in the exploration and or production of oil_and_gas also from time to time a has invested or will invest either directly or indirectly through a general_partnership or limited_liability_company in other ptps primarily involved in processing various minerals and chemicals these investments are made to provide for liquidity and also to diversify investment risk presently a has identified three specific ptps listed on exchange that it has or will invest in x y and z x is engaged in the purchasing gathering transporting trading storage and resale of crude_oil and refined petroleum products and related activities y is engaged in the purchasing gathering transporting aggregating and resale of crude_oil z is engaged in the operation of various chemical plants a represents that x and y meet the qualifying_income exception under sec_7704 and are taxed as partnerships for federal tax purposes a further represents that z is an electing_1987_partnership under sec_7704 and is taxed as a partnership for federal tax purposes in addition a represents that x y and z are not electing large partnerships under sec_771 and that the normal flow-through provisions of subchapter_k apply to their partners a has requested the following rulings a's distributive_share of partnership gross_receipts attributable to the interests it has or will acquire either directly or indirectly through a general_partnership or plr-107938-99 limited_liability_company in x y or z will be included in a’s gross_receipts for the purpose of applying the passive_investment_income limitations of sec_1362 and sec_1375 a’s distributive_share of partnership gross_receipts attributable to the interests it has or will acquire in x y or z will not constitute passive_investment_income for purposes of sec_1362 and sec_1375 to the extent the gross_receipts are derived from the exploration or production of oil_and_gas or the processing of various minerals and chemicals and a’s rental income from the leasing of a commercial office building p1 will not constitute passive_investment_income under sec_1362 and sec_1375 analysis sec_702 of the code requires each partner to take into account separately its distributive_share of the partnership’s items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 of the income_tax regulations requires each partner to take into account separately any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately under sec_702 the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1362 allows a small_business_corporation as defined in sec_1361 to elect to be an s_corporation this election however terminates under the provisions of sec_1362 if the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides in general that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales and exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1_1362-2 ii b provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation plr-107938-99 sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 imposes a tax on the excess_net_passive_income of an s_corporation in any year in which the corporation has accumulated_earnings_and_profits at the close of the taxable_year and has gross_receipts more than percent of which are passive_investment_income sec_7704 requires that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation for federal_income_tax purposes sec_7704 defines the term publicly_traded_partnership as any partnership if interests in such partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof under sec_7704 sec_7704 does not apply to any ptp for any taxable_year if the partnership met the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that the gross_income requirement is met for any taxable_year if at least percent of the partnership’s gross_income for the taxable_year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 or b under sec_7704 sec_7704 does not apply to an electing_1987_partnership sec_7704 defines an electing_1987_partnership as any ptp if a the ptp is an existing partnership as defined in section c of the revenue reconciliation act of generally a ptp on or before date b sec_7704 has not applied and without regard to sec_7704 would not plr-107938-99 have applied to such partnership for all prior taxable years beginning after date and before date and c such partnership elects the application of sec_7704 and consents to the application of the tax under sec_7704 for its first taxable_year beginning after date sec_7704 imposes for each taxable_year on the income of each electing_1987_partnership a tax equal to percent of such partnership’s gross_income for the taxable_year from the active_conduct of trades and businesses by the partnership revrul_71_455 1971_2_cb_318 holds that for purposes of the passive_investment_income limitations an electing small_business_corporation should include its distributive_share of gross_receipts from a joint_venture rather than its distributive_share of ordinary_loss from the joint_venture because items of income maintain their character upon distribution to the partners under sec_702 the character of the gross_receipts of the joint_venture were not converted into passive_investment_income upon the distribution to the small_business company described in the revenue_ruling a's distributive_share of gross_receipts from x y or z if separately taken into account may affect a's federal_income_tax liability under sec_1362 the status of a as an s_corporation could depend upon the character of a's distributive_share of gross_receipts from x y or z thus pursuant to sec_1_702-1 a must separately take into account its distributive_share of the gross_receipts from x y and z the character of the partnership receipts for a will be the same as the character of the partnership receipts for x y and z based solely on the facts as represented we rule as follows a's distributive_share of gross_receipts from x y and z will be included in a's gross_receipts for the purpose of applying the passive_investment_income limitations of sec_1362 and sec_1375 a's distributive_share of gross_receipts attributable to x’s crude_oil and petroleum businesses y’s crude_oil businesses and z’s chemical businesses will not constitute passive_investment_income under sec_1362 and sec_1375 a's rental income from p1 is not passive_investment_income under sec_1362 and sec_1375 except as specifically set forth above no opinion is expressed as to the federal tax consequences of the above-described facts specifically we express no opinion on whether a's distributive_share determined in accordance with the partnership agreements of x y or z will be respected under sec_704 or whether x y or z meet the requirements of sec_7704 or g in addition we express no opinion regarding a's status as an s_corporation under sec_1362 nor do we comment on the amount of gross revenue that constitutes rental income for purposes of sections plr-107938-99 d and a further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity and the crude_oil petroleum and chemical activities of x y and z remain passive with respect to a for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to a sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
